DETAILED ACTION
Status of Claims
Claims 1-22 are pending. Claims 20-22 are newly submitted. Claims 5-19 are withdrawn. Claims 1-4 and 20-22 are subject to examination on the merits.

Response to Amendments
Because the 7/11/2022 replacement drawings are responsive, the objections to drawings are withdrawn.
Because the 7/26/2022 claim amendments are responsive, the claim objections and the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior art fails to teach certain limitations of the claims as amended (see remarks at 18); because those limitations are introduced through amendment, they are addressed in the art rejection below. Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-4) in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that the specification does not teach or suggest how the claimed spray washing system could be used for irrigation, mixing, agitation, or aeration (remarks at 11-13).  This is not persuasive. Pursuant to MPEP § 806.05(e), the proper analysis is whether “the apparatus as claimed can be used to practice another materially different process,” regardless of the disclosures of the specification. See also MPEP § 806.01 (“In passing upon questions of double patenting and restriction, it is the claimed subject matter that is considered and such claimed subject matter must be compared in order to determine the question of distinctness or independence”).
In the present application, the claimed apparatus recites a spray gun connected to a water tank and a compressed air source (see claims 5, 10, 15); this means the claimed apparatus can be used for irrigation, mixing, agitation, or aeration. In particular, a person having ordinary skill in the art can use the claimed apparatus to spray water onto crops (i.e., irrigation); spray water into a container holding a solid/liquid to mix the sprayed water with such solid/liquid (i.e., mixing); spray water into a container holding a solid/liquid, wherein the force of the spray causes the solid/liquid in the container to stir or disturb (i.e., agitating); spray air (which is part of the sprayed air-water mixture) into a liquid to introduce air into the liquid (i.e., aeration).
In sum, the restriction is still deemed proper and is therefore made FINAL.

Priority
As explained in the previous Action, the disclosure of the prior-filed application (Provisional Application No. 62/793,114) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for Claim 4. Claim 4 recites a “sight glass,” but the Provisional Application does not disclose any sight glass.

Claim Objections
Claim 1 recites “ . . . provide compressed air to (a) the water tank to force water in the water tank to the spray gun and (b) to the spray gun” at pg. 3 line 9-12. The inconsistent style in language (i.e., “to (a)” versus “(b) to”) should be corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 as amended recites “a pressure relief valve between the third gladhand of the spray washing system and the water tank,” which is not disclosed by the specification and thus constitutes new matter. The specification discloses a pressure relief valve 118 positioned between water tank 114 and spray gun 124 (see para. 0026, fig. 1), but does not disclose any pressure relief valve positioned between the third gladhand and the water tank. Moreover, the amended claim 3 significantly differs from the originally-filed claim 3, which used to recite “a pressure relief valve intermediate the water tank and the spray gun.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over SCHLUETER (US PGPUB 20070186956), in view of WAGNER (US Patent 3758039) and SIMPSON (US PGPUB 20180008994).
Regarding claim 1, SCHLUETER teaches a method of cleaning a vehicle (abstract, fig. 6, para. 0044).
SCHLUETER’s method comprises providing a tractor (truck 22, fig. 1, para. 0021) comprising: a compressed air source (air compressor 36, fig. 1, para. 0021) connectible to a first air brake system (air brake system 24, fig. 1, para. 0021); a first gladhand (couplers 44 known as gladhand couplers, fig. 1, para. 0021, one of the couplers 44 would be considered first gladhand) of the tractor (truck 22) in communication with the compressed air source (see fig. 1, para. 0021).
SCHLUETER’s method comprises providing a trailer (trailer 20, fig. 1, para. 0021) comprising: an air hose for a second brake system (an unlabeled hose of air brake system 25, see fig. 1, para. 0021) of the trailer in communication with a second gladhand (the other one of the couplers 44 would be considered second gladhand) of the trailer (trailer 20).
SCHLUETER’s method comprises providing a spray washing system (cleaning apparatus 10, fig. 1-2, para. 0021) comprising:
a third gladhand (brake line coupler 50, fig. 1-2, para. 0022) of the spray washing system (cleaning apparatus 10) in simultaneously communication with a water tank (container 16, fig. 1-2, para. 0030; see also fig. 3, para. 0032-33, when handle lever 78 is pressed, communication with container 16 would be established through passage 92) and a spray gun (wand 14, fig. 1-2, para. 0022);
the water tank (container 16) comprising an air inlet (vent hole 31, fig. 2, para. 0030); 
a water inlet (supply line 19, fig. 2, para. 0030);
a water outlet (supply line 19, fig. 2, para. 0030) being in communication with the spray gun (see fig. 2-3);
a first adjustable valve (needle valve 100, fig. 3, para. 0031) between the third gladhand of the spray washing system and the spray gun (between brake line coupler 50 and wand 14, see fig. 2-3) for controlling a flow of compressed air to the spray gun (see para. 0031);
a second adjustable valve (thumbscrew valve 110, fig. 3, para. 0033) between the water outlet (downstream of intake 29 of container 16, see fig. 2-3) for controlling a flow of water to the spray gun (see para. 0033).
SCHLUETER’s method comprises:
providing water to the interior of the water tank (see para. 0030, container 16 has cleaning liquid 23, which may comprise water);
connecting the first gladhand of the tractor to the third gladhand of the spray washing system (see fig. 1, coupler 44 connected to brake line coupler 50; see also fig. 5, step 172 in fig. 6, para. 0046, coupler 44 connected to brake line coupler 250);
activating the compressed air source of the tractor (see para. 0027, air generated at air compressor 36 flows to nozzle 76 of wand 14) to thereby provide compressed air to (b) the spray gun (see fig. 3, para. 0031-32); and
adjusting the first adjustable valve and the second adjustable valve (see para. 0033, adjusting an opening of thumbscrew valve 110; see para. 0031, adjusting an opening of needle valve 100) to allow an air-water mixture to be sprayed from the spray gun (mixture of air and liquid is sprayed out of nozzle 76 of wand 14, see para. 0022, 0032, 0036).
SCHLUETER does not explicitly teach:
Activating the compressed air source to “provide compressed air to (a) the water tank to force water in the water tank to the spray gun”;
The compressed air is “simultaneously” provided to the water tank and the spray gun;
The water tank comprises “an internal bladder in communication with” the water inlet and the water outlet.
WAGNER teaches a spray washing system (abstract, fig. 1), just like the present application; thus WAGNER is analogous. WAGNER teaches a supply line 15 that connects a compressed air source to a water tank (container 11) and to a spray gun (spray gun 10) (see fig. 1, col. 2 line 6-16; see also annotated fig. 1 below). WAGNER teaches simultaneously providing compressed air to the water tank and to the spray gun (see fig. 1, col. 2 line 10-16). A person having ordinary skill in the art would understand that compressed air supplied to the water tank (container 11) would force water in the water tank to flow to the spray gun (see fig. 1, col. 2 line 10-16, the air force feeds pressurized air and fluid to spray gun 10). WAGNER also teaches a first adjustable valve (abutment portion 37, fig. 2-3, col. 3 line 52-66) for controlling a flow of compressed air to the spray gun (see col. 3 line 52-66) and a second adjustable valve (adjustment screw 44, fig. 2-3, col. 3 line 35-51) for controlling a flow of water to the spray gun (see col. 3 line 35-51).

    PNG
    media_image1.png
    499
    724
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SCHLUETER to incorporate a supply line that connects the compressed air source to the water tank and incorporate a step of providing compressed air to the water tank to force water in the water tank to the spray gun (wherein this step is simultaneous with the step of providing compressed air to the spray gun), with reasonable expectation of supplying water from the water tank to the spray gun. It’s well known in the art to connect a supply line between a compressed air source and a water tank (see WAGNER) and to provide compressed air to the water tank to force water in the water tank to a spray gun (see WAGNER). It’s also well known to provide compressed air to the spray gun (see SCHLUETER) and to simultaneously provide compressed air to the water tank and the spray gun (see WAGNER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The supply line and the step of providing compressed air to the water tank, as incorporated, would serve the same function as before (e.g., supply water from water tank to spray gun), thus yielding predictable results. 
As an alternative ground, it would’ve been obvious to substitute a portion of SCHLUETER’s spray washing system (see circle in annotated fig. 2 below) with WAGNER’s spray washing system, with reasonable expectation of supplying water and air to the spray gun. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-21; MPEP § 2143, B. Here, the portion of SCHLUETER’s spray washing system and WAGNER’s spray washing system both perform the same function of supplying water and air to a spray gun; thus their substitution would yield predictable results.

    PNG
    media_image2.png
    527
    827
    media_image2.png
    Greyscale

In the resulting combination of SCHLUETER and WAGNER, compressed air would be simultaneously provided to (a) the water tank (which would force water in the water tank to the spray gun) and to (b) the spray gun.
SIMPSON teaches a pressurized liquid delivery system (see fig. 1-2, abstract), just like the present application; thus SIMPSON is analogous. SIMPSON teaches a liquid tank (tank 1002, fig. 2, para. 0067) that comprises: an air inlet (see annotated fig. 2 below) for connection to a compressed air source (manual pump 1009 or compressor 1007, see fig. 1-2, para. 0067); and an internal bladder (bladder 1000 containing liquid, fig. 2, para. 0067) in communication with a liquid inlet (hose 1004, fig. 2, para, 0067) and a liquid outlet (hose 1004, fig. 2, para. 0067).

    PNG
    media_image3.png
    669
    465
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHLUETER and WAGNER to incorporate an internal bladder in the water tank, with reasonable expectation of holding water. It’s well known in the art to hold liquid in an internal bladder in a pressurized tank (see SIMPSON). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. The internal bladder as incorporated would serve the same function as before (e.g., hold liquid in a pressurized tank), thus yielding predictable results. 
In the resulting combination of SCHLUETER, WAGNER, and SIMPSON, water would be provided to the bladder of the water tank.
Regarding claim 2, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1. The combination further teaches: 
prior to connecting the first gladhand of the tractor to the third gladhand of the spray washing system (as explained above), the first gladhand of the tractor is connected to the second gladhand of the trailer (see SCHLUETER at para. 0021, truck air brake system 24 and trailer brake system 25 are connected via gladhand couplers 44); 
disconnecting the first gladhand of the tractor from the second gladhand of the trailer (see SCHLUETER at claims 13-15, para. 0011-12, 0045); and 
wherein the air-water mixture sprayed from the spray gun (as explained above) is directed toward the trailer (see SCHLUETER at fig. 1, claims 13-15).
Regarding claim 20, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1. The combination teaches wherein the water inlet and the water outlet comprise the same structure (see SCHLUETER at fig. 2, para. 0030, supply line 19 as both the water inlet and the water outlet; see WAGNER at fig. 1, supply line 13 as both the water inlet and the water outlet).
Regarding claim 21, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1. As explained above, the combination teaches a water inlet and a water outlet (see SCHLUETER at fig. 2, para. 0030, supply line 19 as both the water inlet and the water outlet; see WAGNER at fig. 1, supply line 13 as both the water inlet and the water outlet). SCHLUETER also teaches that a conduit/tube/pipe/hose can comprise a plurality of conduits/tubes/pipes/hoses (see fig. 2, para. 0023, hose 54 and hose 60).
The combination does not explicitly teach “wherein the water inlet and the water outlet comprise separate structures.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHLUETER, WAGNER, and SIMPSON to separate the water inlet and the water outlet as two separate structures, with reasonable expectation of supplying water through the water inlet and the water outlet, for several reasons. First, making something separable is considered obvious, see MPEP § 2144.04.V.C., and the combination already teaches a conduit/tube/pipe/hose that serves as both the water inlet and the water outlet. Such conduit/tube/pipe/hose made separable—i.e., separate into the water inlet and the water outlet—would still serve the same function of supplying water, thus yielding predictable results. Second, duplication of parts is  considered obvious, see MPEP § 2144.04.VI.B., and the combination already teaches a conduit/tube/pipe/hose that serves as the water inlet and the water outlet. Incorporating a duplicate conduit/tube/pipe/hose—such that the original serves as the water inlet and the duplicate serves as the water outlet (or vice versa)—would still yield the predictable result of supplying water. Third, it’s well known in the art that a conduit/tube/pipe/hose can comprise a plurality of conduits/tubes/pipes/hoses (see SCHLUETER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 22, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1. The combination teaches providing a check valve (see SCHLUETER at fig. 2, para. 0023, check valve in fitting 58) between the third gladhand of the spray washing system and the spray gun (see SCHLUETER at fig. 2), which is structurally fully capable of preventing back-flow of water toward the third gladhand of the spray washing system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHLUETER, WAGNER, and SIMPSON (as applied to claim 1), in further view of SMAGAC (US PGPUB 20130112773).
Regarding claim 3, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1.
The combination does not explicitly teach a pressure relief valve between the water tank and the spray gun.
SMAGAC teaches a spraying system using compressed air (see abstract, fig. 2A-2B, para. 0001), just like the present application; thus SMAGAC is analogous. SMAGAC teaches a bladder (101, 102, see fig. 2A-2B, para. 0017) that can hold a fluid such as water (see para. 0017), a spray gun (spray wand 217, fig. 2A-2B, para. 0020; see also fig. 6, para. 0025), and a pressure relief valve (relief valve 212, see fig. 2A-2B, para. 0020) positioned between the bladder and the spray gun (see fig. 2A-2B).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHLUETER, WAGNER, and SIMPSON to incorporate a pressure relief valve between the bladder and the spray gun (see SMAGAC), with reasonable expectation of regulating pressure. It’s well known in the art to place a pressure relief valve between the bladder and the spray gun (see SMAGAC). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. The pressure relief valve as incorporated would serve the same function as before (e.g., regulate pressure), thus yielding predictable results. 
In the resulting combination of SCHLUETER, WAGNER, SIMPSON, and SMAGAC, the pressure relief valve would be between the water tank and the spray gun, because the bladder is in the water tank (as explained above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHLUETER, WAGNER, and SIMPSON (as applied to claim 1), in further view of DENKINS (US Patent 5878925).
Regarding claim 4, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1.
The combination does not explicitly teach: “a sight glass between the third gladhand of the spray washing system and the water tank.”
DENKINS teaches a spray system (see, e.g., abstract, fig. 2, 14) having a spray gun (spray nozzle 204, fig. 2; spray nozzle 284, fig. 14) and a water tank (reservoir 14 can be filled with water, see col. 9 line 22-28, col. 10 line 18-21, col. 11 line 31-38), just like the present application; thus DENKINS is analogous. DENKINS teaches the spray system has a compressed air inlet (compressed air manifold assembly 122 having an air inlet 124, see fig. 1-4, col. 6 line 45-64, col. 8 line 65 to col. 9 line 1) for connection to a compressed air source (see fig. 1-4, col. 6 line 45-64, col. 8 line 65 to col. 9 line 1). DENKINS teaches an air filter 126 having a sight glass 134 and a plug 136 (see fig. 3-4, col. 6 line 56-64), wherein the air filter is for collecting condensation or particles in the compressed air, the sight glass is for monitoring the amount of filtering, and the plug is for draining excess moisture (see col. 6 line 56-64, fig. 3-4). DENKINS teaches that air filter 126 and sight glass 134 are located downstream of the compressed air inlet (see fig. 3-4).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHLUETER, WAGNER, and SIMPSON to incorporate an air filter having a sight glass and a plug (see DENKINS), with reasonable expectation of filtering the compressed air and monitoring the filtering, for several reasons. First, as DENKINS explains, the air filter provides the benefit of collecting condensation or particles in the compressed air; the sight glass provides the benefit of monitoring the amount of filtering; and the plug provides the benefit of draining excess moisture. Given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate such air filter with a sight glass and a plug. Second, it’s well known in the art that a spray system can have an air filter having a sight glass and a plug (see DENKINS). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. The air filter having a sight glass and a plug, as incorporated, would serve the same function as before (e.g., filter air, monitor the filtering, and drain moisture), thus yielding predictable results.
In the resulting combination of SCHLUETER, WAGNER, SIMPSON, and DENKINS, the air filter with sight glass and plug would be positioned downstream of the compressed air inlet (which corresponds to “third gladhand”); this means the sight glass would be positioned between the third gladhand of the spray washing system and the water tank.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20110089253 to MOORMAN teaches connecting a spray washing system to a compressed air source of the truck’s air brake system, wherein the air pressurizes a water tank (see fig. 1).
US Patent 5213263 to CORONA teaches a spray washing system in which a compressed air source is connected to both a spray gun 8 and a water tank 2 for pressurizing the water tank (see fig. 1).
US PGPUB 20120325932 to TANI teaches a spray washing system in which a compressed air source is connected to both a spray gun 15 and a water tank 11 for pressurizing the water tank (see fig. 1).
US Patent 5497914A to MALTSIS teaches a spray washing system in which a compressed air source 15 is connected to both a spray gun 5 and a water tank 11 for pressurizing the water tank (see fig. 3).
US PGPUB 20160354793 to HOCHBRUECKNER teaches a spray washing system in which a compressed air source 650 is connected to a spray nozzle and a water tank 640 for pressurizing the water tank (see fig. 7).
US PGPUB 20050230416 to McMahon teaches a pressurized tank 20 in which liquid is contained in a bladder 70 and the tank is pressurized by air (see fig. 3A).
US PGPUB 20110095100 to NISHIMURA teaches a bladder 12 for holding liquid in a pressurized container 40 (see fig. 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714